DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2020-05-11 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting over the following US Patents in view of the prior art of record:
U.S. Patent No. 8769172, which is directed towards a secure KVM device ensuring isolation of host computers.
U.S. Patent No. 9767049, which is directed towards an isolated KVM combiner for multi-network computer system having a video processor.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are obvious variations.  In particular, claim 1 of the instant application is anticipated by the claims of the patents with the exception of the limitation “an enclosure, for enclosing at least said higher-security computer module, said lower-security computer module, and said secure KVM”; however, combining all of the elements within a single enclosure is nothing more than a mere integration of components into a single device; See MPEP § 2144.04(V)(B).  Further, the particular integration as claimed is well-known in the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 1 (and many dependent claims) recite the limitations “higher-security” and “lower-security”, and it is unclear what structural characteristic(s), if any, distinguishes elements that are described as either “higher-security” or “lower-security”.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 1 recites the limitation “KVM (Keyboard Video Mouse) switch” interfacing to a “pointing device”, and it is unclear if the KVM switch e.g. claim 14).  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 16 recites the limitation “the power supply charger”, and there is insufficient antecedent basis for this limitation in the claim.

Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 25 recites the limitation “said crypto module”, and there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Surdu (US Pre-Grant Publication No. 20190114425-A1, hereinafter “Surdu”).

With respect to independent claim 1, Surdu discloses a secure portable computer device comprising:
a higher-security computer module, for performing higher-security operations {para. 0025 & Fig. 1: “Foreground Board 101”; the security level of operations is an intended usage limitation, which suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, and thus does not limit the scope of a claim or claim limitation; See MPEP § 2103(I)(C)}.
a lower-security computer module, for performing low security operations {para. 0025 & Fig. 1: “Background Board 109”}.
a secure KVM (Keyboard Video Mouse) switch, interfacing said higher-security computer module and said lower-security computer module to a keyboard, a pointing device and a display {para. 0030: “Shared Board 301 is connected to the I/O switch 300 and is comprised of the touchscreen 302, battery/power 303, physical buttons 304, physical connectors 305, optional extended storage 306 and peripherals 307”}, while preventing data flow from said higher-security computer module to said lower-security computer module {para. 0046: “internal hardware state of the Boards is isolated from each other”}.
an enclosure, for enclosing at least said higher-security computer module, said lower-security computer module, and said secure KVM {para. 0024: “separate and dedicated hardware Boards each having certain critical components (CPU/memory/storage/radio), while at the same time providing the efficiency and usability of other components (touchscreen, buttons, battery and casing)”}.
wherein said enclosure is sized to be used as a portable computer to be carried by a user {para. 0020: “a mobile computing system”}.

With respect to dependent claim 2, Surdu discloses wherein:
said higher-security computer module is connected to a higher-security network {para. 0025 & Fig. 1: “Foreground Board 101”}.
said lower-security computer module is connected to a lower-security network {para. 0025 & Fig. 1: “Background Board 109”}.

With respect to dependent claim 4, Surdu discloses wherein said secure KVM further preventing data flow from said lower-security computer module to said higher-security computer module {para. 0046: “internal hardware state of the Boards is isolated from each other”}.

With respect to dependent claim 11, Surdu discloses wherein said secure KVM switch further comprises system controller for performing at least one of:
mouse tracking {para. 0028: “Each Board runs its own OS such as Android, iOS, Windows”}.
control keyboard signal identification {para. 0028: “Each Board runs its own OS such as Android, iOS, Windows”}.
using the results of said at least one of said mouse tracking and control keyboard signal identification for controlling said video processor for performing at least one of: {para. 0028: “Each Board runs its own OS such as Android, iOS, Windows”}.

With respect to dependent claim 12, Surdu discloses a user authentication device {para. 0028 & Claim 10: “Each Board runs its own OS such as Android, iOS, Windows” with “authenticated user”}.

With respect to dependent claim 14, Surdu discloses:
a flat screen display {para. 0020: “shared (touchscreen”}.
at least one of touch-screen or touch-pad to be used as a pointing device {para. 0020: “shared (touchscreen”}.

With respect to dependent claim 15, Surdu discloses wherein said lower-security computer module is configured be coupled to an external display or projector through video output connector {para. 0028: “Each Board runs its own OS such as Android, iOS, Windows, etc”; both OSs support external display}.

With respect to dependent claim 16, Surdu discloses wherein isolation in the power supply charger is for preventing data leakages through power signaling between said higher- security computer module and said lower-security computer module {para. 0020: “battery/power source”; isolation for preventing data leaks is an intended usage limitation, which suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, and thus does not limit the scope of a claim or claim limitation; See MPEP § 2103(I)(C)}.

With respect to dependent claim 17, Surdu discloses wherein:
said higher-security computer module is running a higher-security operating system {para. 0028: “Each Board runs its own OS such as Android, iOS, Windows, etc”}.
said lower-security computer module running a lower-security operating system {para. 0028: “Each Board runs its own OS such as Android, iOS, Windows, etc”}.

With respect to dependent claim 18, Surdu discloses wherein said enclosure is tamper resistant {para. 0020: “a mobile computing system”}.

With respect to dependent claim 19, Surdu discloses wherein said enclosure is subdivided to compartments for separately enclosing at least each one of: said higher-security computer module, said lower-security computer module, and said secure KVM switch {para. 0021 & Fig. 1: “Boards can run at the same time fully isolated from each other at the hardware level”}.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 6, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Surdu (US Pre-Grant Publication No. 20190114425-A1, hereinafter “Surdu”).

With respect to dependent claim 3, Surdu discloses wherein said lower-security network is the Internet {para. 0050: “you have a new email”; the Examiner provides Official Notice that the Internet is known in the art.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surdu before him or her, to use the Internet for data communications, as it is the most common network for email communication}.

With respect to dependent claim 5, Surdu discloses wherein only said lower-security computer module comprises a wireless communication device {para. 0054: “wireless mode”; before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surdu before him or her, to remove wireless mode from the higher-security computer module.  The suggestion and/or motivation for doing so would have been because it is merely the omission of an element and its function is obvious if the function of the element is not desired; See MPEP § 2144.04(II)(A)}.

With respect to dependent claim 6, Surdu discloses wherein said at least one wireless communication device is selected from the group consisting of a cellular modem, Wireless LAN modem, WiFi modem and Bluetooth modem {para. 0048: “mobile devices where users typically expect instant access and switching between data and phone calls”}.

With respect to dependent claim 10, Surdu discloses wherein said secure KVM switch further comprises a video processor providing a composite video signal derived from signals from both said lower-security computer module and said higher-security computer module {para. 0026: “Touchscreen 106, physical elements 107 (buttons and connectors) and other peripherals 108 are shared between Boards”; before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surdu before him or her, to integrate the video signals, as it is merely making integral; See MPEP § 2144.04(V)(B)}.

With respect to dependent claim 20, Surdu discloses wherein said compartments for separately enclosing said higher-security computer module, and said secure KVM switch are made of metal {paras. 0020 & 0024: “a mobile computing system” with a “casing”; the Examiner provides Official Notice that metal is a common computer/phone casing that is known in the art.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surdu before him or her, to use a metal case, as it is “Obvious to try” – choosing from a finite number of identified, predictable case materials, each with a reasonable expectation of success}.


Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Surdu (US Pre-Grant Publication No. 20190114425-A1, hereinafter “Surdu”) in view of Aviv Soffer (US Pre-Grant Publication No. 20160196454-A1, hereinafter “Soffer”).

With respect to dependent claim 7, although Surdu teaches a bus and peripherals, Surdu does not explicitly disclose the bus/peripherals are USB; however, Soffer discloses wherein said higher-security computer module further comprises:
a higher-security filter {para. 0025: “data filters”}.
at least one higher-security USB jack {para. 0019: “a USB port protection device”}.
wherein said higher-security filter is for:
allowing authorized USB devices to communicate with said higher-security computer module via said higher-security USB jack {para. 0025: “self-locking devices include data filters that only enable connecting authorized peripheral devices”}.
preventing unauthorized USB devices from communicating with said higher-security computer module via said higher-security USB jack {para. 0025: “self-locking devices include data filters that only enable connecting authorized peripheral devices”}.

Surdu and Soffer are analogous art because they are from the same field of endeavor or problem-solving area of computer system protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surdu and Soffer before him or her, to modify/develop the peripheral connections of the foreground and background boards of Surdu’s system to utilize USB protected ports.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. employing a secure and universal peripheral connection system for attaching periperhals.  Therefore, it would have been obvious to combine the peripheral connections of the foreground and background boards in Surdu’s system with USB protected ports to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 8, Soffer discloses wherein said higher-security filter qualifies or disqualifies a USB connected to said higher-security USB jack based on a table of higher-security device qualification parameters {paras. 0105 & 0240: “The authentication process also protects against removal of the USB plug and inserting another (even a genuine) plug” using a “CMS database” of “device serial numbers and characteristics”}.

With respect to dependent claim 9, Surdu and Soffer disclose wherein said lower-security computer module further comprises:
a lower-security filter {Soffer, para. 0025: “data filters”}
at least one lower-security USB jack {para. 0019: “a USB port protection device”}.
wherein said lower-security filter is for:
allowing authorized USB devices to communicate with said lower-security computer module via said lower-security USB jack {Soffer, para. 0025: “self-locking devices include data filters that only enable connecting authorized peripheral devices”}.
preventing unauthorized USB devices from communicating with said lower-security computer module via said lower-security USB jack {Soffer, para. 0025: “self-locking devices include data filters that only enable connecting authorized peripheral devices”}.
wherein said lower-security filter qualifies or disqualifies a USB connected to said lower-security USB jack based on a table of lower-security device qualification parameters {Soffer, paras. 0105 & 0240: “The authentication process also protects against removal of the USB plug and inserting another (even a genuine) plug” using a “CMS database” of “device serial numbers and characteristics”}.
wherein said table of lower-security device qualification parameters is different than said table of higher-security device qualification parameters {Surdu, para. 0026: “Each Board has its own SoC 102/110, Memory/Storage 103/111 and peripherals 104/112”}.

With respect to dependent claim 13, Soffer discloses wherein said user authentication device is selected from a group consisting of a biometric sensor and smart card {para. 0105: “authentication … similar to the process of issuing smart-cards or tokens to users”}.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Surdu et al. (US Pre-Grant Publication No. 20190114425-A1, hereinafter “Surdu”) in view of Cherpantier et al. (US Pre-Grant Publication No. 20090106563-A1, hereinafter “Cherpantier”).

With respect to dependent claim 21, although Surdu teaches a computer casing, Surdu does not explicitly disclose tamper detection; however, Cherpantier discloses wherein said enclosure further comprises at least one tampering sensor, wherein, on detection of tampering attempt at least one of the following actions is performed: permanently disabling of at least said higher-security computer module, and permanently erasing data in mass storage associated with said higher-security computer module {para. 0066: if “it is determined that a tamper attack occurred, the tamper response component 312 can erase data in secure partitions of the memory 104”}.

Surdu and Cherpantier are analogous art because they are from the same field of endeavor or problem-solving area of computer system protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surdu and Cherpantier before him or her, to modify/develop the computer system of Surdu’s system to utilize tamper protection.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. protecting the computing device from tampering.  Therefore, it would have been obvious to combine the computer system in Surdu’s system with tamper protection to obtain the invention as specified in the instant 

With respect to dependent claim 22, Cherpantier discloses wherein said tampering sensor is selected from a group consisting of: mechanical tampering switch; accelerometer; light sensor; micro-mesh covering the whole module PCB; and an X-Ray sensor {para. 0065: “tamper response component 312 can employ a "mesh" circuit that can facilitate detection of a tamper attack in relation to the memory module 102 and/or memory 104”}.

With respect to dependent claim 23, Cherpantier discloses at least one of:
audio output such as a speaker or audio output interface {para. 0102: “the tamper evident component can provide an audio signal”}.
audio signals at least from said higher-security computer module is routed to said audio output via at least one of: audio out data diode; or a back-to-back coding vocoder-decoding vocoder {para. 0102: “the tamper evident component can provide an audio signal”; the Examiner provides Official Notice that audio out data diodes and back-to-back coding vocoder-decoding vocoders are known in the art.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surdu and Cherpantier before him or her, to use audio out data diodes and/or back-to-back coding vocoder-decoding vocoder for providing audio, as it is the most common network for email communication}.

With respect to dependent claim 24, Cherpantier discloses crypto module connected to said higher-security computer module and to said lower-security computer module, wherein {para. 0039: “a cryptographic component 204 that can facilitate encrypting and/or decrypting data to facilitate securing data being written to, stored in, and/or read from the memory 104”}.

With respect to dependent claim 25, Cherpantier discloses wherein said crypto module support functions such as log, anti-tampering, and secret key storage {para. 0086: “a secure device keys partition 714 and a secure certificates and key storage partition 716”}.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The references CN103853987A and US20160026790A1 both anticipate claim 1 of the instant application; See International Search Report.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491